Citation Nr: 0100132	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  He died on February [redacted], 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death. 


REMAND

The appellant and her representative contend that service 
connection is warranted for the cause of the veteran's death 
as related to herbicide exposure, specifically Agent Orange. 
The veteran's cause of death listed on his death certificate 
is carcinomatosis due to or as a consequence of gastric 
adenocarcinoma.  The governing legal criteria provide that 
service connection for the cause of the veteran's death is 
appropriate when, by the exercise of sound judgment without 
recourse to speculation, it is determined that a disability 
incurred in or aggravated in service caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R.          § 3.309(e) 
(2000).  Furthermore, in August 1996, the Secretary of 
Veterans Affairs determined that presumptive service 
connection is not warranted for conditions for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(August 8, 1996).

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

The Board notes that the appellant has never been informed of 
the type of evidence necessary to maintain her claim, such as 
a medical opinion linking her husband's death to exposure to 
herbicides in Vietnam.  As such, the Board is of the opinion 
that this case must be remanded for compliance with the new 
law.

As such, this case is REMANDED for the following action:

1. The RO should send a letter to the 
appellant informing her of the types 
of evidence it is necessary for her to 
submit in order to prevail on her 
claim of service connection for the 
cause of her husband's death.  The 
appellant should be provided with a 
reasonable amount of time to complete 
this request. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review this 
claim on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

3. If the claim on appeal continues to be 
denied, the appellant and her 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



